Citation Nr: 0217692	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  97-07 956	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

What evaluation is warranted for intervertebral disc 
syndrome with degenerative changes at T11-T12 from March 
9, 1994?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel 


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  

This appeal arises from a November 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.


REMAND

In this case, the claims file indicates that the veteran 
has continued to receive treatment for his back disorder 
since November 1998 at the Lyons and East Orange VA 
Medical Centers.  Those records, however, are not 
currently in the claims folder.  Further, the record 
indicates that the entire discharge summary pertaining to 
a November 1996 to February 1997 hospitalization at the 
Lyons facility is also missing.  Additionally, the 
appellant appears to be in receipt of Social Security 
disability benefits, but none of those records are in the 
claims folder.  Finally, the veteran appears to have 
received treatment for his back disorder at the Manhattan 
VA Medical Center, yet those records are also not 
available.  Accordingly, further development is required.

The Board also notes that it has been more than two years 
since the appellant was last examined for his back 
disorder.  In light of his assertions pertaining to 
increasing disability a contemporaneous examination is 
required.

Finally, this case must be remanded to the RO because a 
statement of the case has yet to be issued to the veteran 
following his notice of disagreement to the April 2002 
denial of entitlement to service connection for a cervical 
disorder.  Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).

Therefore, this case is REMANDED for the following action:

1.  Ask the veteran to identify 
all VA and non-VA health care 
providers who have treated him for 
his thoracic and low back 
disabilities from 1994 to the 
present.  Ask him to specifically 
state whether he has received 
treatment for his low back 
disability at the Manhattan VA 
Medical Center.  Obtain records 
from each identified health care 
provider.  

2.  Ask the veteran whether he is 
still in receipt of Social 
Security disability benefits.  If 
so, obtain any medical records 
associated with that award.  

3.  Obtain the veteran's medical 
records from the Lyons and East 
Orange, New Jersey, VA Medical 
Centers for the period from 
November 1998 to the present.  
Request notes, discharge 
summaries, consults, and imaging 
records.  Also, obtain a complete 
copy of the veteran's discharge 
summary for his November 1996 to 
February 1997 hospitalization at 
the Lyons facility.
 
4.  After completion of all of the 
foregoing, schedule the veteran 
for a VA orthopedic examination.  
The examiner must conduct a 
thorough examination to determine 
the severity of the veteran's back 
disability.  Send the claims 
folder and a copy of this REMAND 
to the examiner for review.  In 
this regard, the Board notes that 
prior VA examinations do not 
address the etiology of the 
veteran's lumbar disc disease.  
While a September 2000 VA 
examination reports that a "1998" 
lumbar magnetic resonance imaging 
(MRI) scan was negative for 
pathology, the claims file does 
not include any lumbar MRI report 
from 1998.  More importantly, a 
February 1997 MRI report indicates 
that the veteran had a disc bulge 
at the L5-S1 level with a small 
left pericentral herniated nucleus 
pulposus; a mild narrowing of the 
left neural foramen at the L5-S1 
level; and a congenital central 
spinal stenosis at L3 to S1.  
Indeed, a January 1997 CT scan 
showed osteoarthritis of the 
thoracic and lumbar spine.  Thus 
these discrepancies must be 
addressed. 

In light of the foregoing 
conflict, the examiner is to 
identify any back disability which 
resulted from either an in-service 
injury or which is otherwise are 
related to service.  With respect 
to each diagnosed back disorder 
the examiner must specifically 
opine whether it is at least as 
likely as not that the diagnosed 
disorder is related to the 
veteran's active duty service.  A 
complete rationale must be 
provided for any opinion 
expressed.

Further, if the examiner 
determines that it is at least as 
likely as not that either thoracic 
and/or lumbar disc disease is 
related to the veteran's active 
duty service then the examiner 
must conduct an examination in 
accordance with the new criteria 
for evaluating an intervertebral 
disc syndrome.  A copy of the new 
criteria is attached.
 
In addressing the severity of any 
back disorder the examiner's 
report must set forth all 
complaints and pertinent clinical 
findings, to include range of 
motion testing.  The examiner must 
comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or 
pain on use, and state whether any 
pain claimed by the veteran is 
supported by adequate pathology, 
and is evidenced by his visible 
behavior, e.g., facial expression 
or wincing, on pressure or 
manipulation.  It is important for 
the examiner's report to include a 
description of the above factors 
that pertain to functional loss 
that develop on use.  In addition, 
the examiner must opine whether 
pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly 
limit functional ability due to 
pain on use or during flare-ups.  
If possible, the examiner should 
portray the degree of any 
additional range of motion loss or 
other functional loss due to pain 
on use or during flare-ups.

5.  Following completion of the 
foregoing, the RO must review the 
claims folder and ensure that all 
of the foregoing development 
instructions have been fully 
completed.  Further, the RO must 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act 
(VCAA) has been conducted and 
completed in full.  Particular 
attention must be addressed to 
full compliance with the notice 
provisions of the VCAA as 
addressed in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
If any development is incomplete, 
including if the requested 
examination does not include the 
necessary opinion, appropriate 
corrective action is to be taken 
at once.

6.  If any issue remains denied 
the RO must issue a supplemental 
statement of the case and afford 
the veteran an appropriate 
opportunity to respond.  The RO 
must also issue a statement of the 
case with respect to the 
appellant's claim of entitlement 
to service connection for a 
cervical disorder.  The veteran is 
hereby advised that he must file a 
timely substantive appeal 
following the issuance of a 
statement of the case in order to 
preserve any right to having the 
cervical disorder claim reviewed 
by the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


